Exhibit 10.108

 

PLS REPO FACILITY 

EXECUTION

 

 

AMENDMENT NO. 10 TO

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

 

Amendment No. 10 to Amended and Restated Master Repurchase Agreement, dated as
of November 10, 2015 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Buyer”), PennyMac Loan Services, LLC (the
“Seller”) and Private National Mortgage Acceptance Company, LLC  (the
 “Guarantor”).

 

RECITALS

 

The Buyer, the Seller and the Guarantor are parties to that certain Amended and
Restated Master Repurchase Agreement, dated as of May 3, 2013 (as amended by
Amendment No. 1, dated as of September 5, 2013, Amendment No. 2, dated as of
January 10, 2014,  Amendment No. 3, dated as of March 13, 2014, Amendment No. 4,
dated as of April 30, 2014,  Amendment No. 5, dated as of May 22, 2014,
Amendment No. 6, dated as of June 3, 2014, Amendment No. 7, dated as of October
31, 2014,  Amendment No. 8, dated as of December 23, 2014, and Amendment No. 9,
dated as of October 30, 2015, the “Existing Repurchase Agreement”; as further
amended by this Amendment, the “Repurchase Agreement”) and the related Pricing
Side Letter, dated as of May 3, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Pricing Side Letter”).  The
Guarantor is party to that certain Guaranty (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), dated as of August 14,
2009,  by the Guarantor in favor of Buyer.  Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement and Guaranty, as applicable. 

The Buyer, the Seller and the Guarantor have agreed, subject to the terms and
conditions of this Amendment, that the Existing Repurchase Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Repurchase
Agreement.  As a condition precedent to amending the Existing Repurchase
Agreement, the Buyer has required the Guarantor to ratify and affirm the
Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantor hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Repurchase Agreement is hereby amended as follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended as follows:

1.1deleting the definition of “Servicing Facility Agreement” in its entirety and
replacing it with the following:

“Servicing Facility Agreement”  means that certain Master Repurchase Agreement
(Participation Certificates and Servicing), dated November 10, 2015 among
Seller, Private National Mortgage Acceptance Company, LLC and the Buyer, as
amended from time to time (the “Repurchase Agreement”), which amended and
restated that certain Third Amended and Restated Loan and Security Agreement,
dated March 27, 2015, as further amended from time to time.

 



-1-

--------------------------------------------------------------------------------

 



1.2deleting the definition of “Servicing Facility Documents” in its entirety and
replacing it with the following:

“Servicing Facility Documents” means the Servicing Facility Agreement and the
other “Program Agreements” as defined in the Servicing Facility Agreement.

 

1.3deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earlier of (a) December 15, 2015, and (b) the date
of the occurrence of an Event of Default.

 

SECTION 2.Security Interest.  Section 8 of the Existing Repurchase Agreement is
hereby amended by deleting subsection (b) in its entirety and replacing it with
the following:

 

(b)Buyer and Seller hereby agree that in order to further secure Seller’s
Obligations hereunder, Seller hereby grants to Buyer a security interest in (i)
Seller’s rights under the Servicing Facility Documents, including, without
limitation, any rights to receive payments thereunder or any rights to
collateral thereunder whether now owned or hereafter acquired, now existing or
hereafter created (collectively, the “Servicing Facility Rights”) and (ii) all
collateral however defined or described under the Servicing Facility Documents
to the extent not otherwise included under the definition of Collateral therein
(such collateral, the “Additional Collateral”).  Seller shall deliver an
irrevocable instruction (the “Irrevocable Instruction Letter”) to the buyer
under the Servicing Facility Documents that upon receipt of a notice of an Event
of Default under this Agreement, the buyer thereunder is authorized and
instructed to remit to Buyer hereunder directly any amounts otherwise payable to
Seller and to deliver to Buyer all collateral otherwise deliverable to Seller.
In furtherance of foregoing, the Irrevocable Instruction Letter shall also
require, upon repayment of the entire Obligations (as defined in the Servicing
Facility Documents) under the Servicing Facility Agreement and the termination
of all obligations of the buyer thereunder or other termination of the Servicing
Facility Documents following the repayment of all obligations thereunder that
the buyer thereunder deliver to Buyer hereunder any collateral then in its
possession or control.

 

The foregoing provisions (a) and (b) are intended to constitute a security
agreement or other arrangement or other credit enhancement related to the
Agreement and  Transactions hereunder as defined under Sections 101(47)(v) and
741(7)(x) of the Bankruptcy Code.



-2-

--------------------------------------------------------------------------------

 



Seller agrees to execute, deliver and/or file such documents and perform such
acts as may be reasonably necessary to fully perfect Buyer’s security interest
created hereby. Furthermore, Seller hereby authorizes Buyer to file financing
statements relating to the Repurchase Assets, as Buyer, at its option, may deem
appropriate. Seller shall pay the filing costs for any financing statement or
statements prepared pursuant to this Section 8.

With respect to the Additional Collateral, Sections 4.04,  4.05 and 4.06 of the
Servicing Facility Agreement are deemed to apply and are incorporated by
reference herein.

 

SECTION 3.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

 

3.1Delivered Documents.  On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

 

(a)this Amendment, executed and delivered by duly authorized officers of the
Buyer, the Seller and the Guarantor;  

 

(b)evidence of the filing of the applicable Uniform Commercial Code financing
statement on Form UCC-3, which Seller hereby duly authorizes Buyer to file; and

 

(c)such other documents as the Buyer or counsel to the Buyer may reasonably
request.

 

SECTION 4.Representations and Warranties.  Seller hereby represents and warrants
to the Buyer that it is in compliance with all the terms and provisions set
forth in the Repurchase Agreement on its part to be observed or performed, and
that no Event of Default has occurred or is continuing, and hereby confirms and
reaffirms the representations and warranties contained in Section 13 of the
Repurchase Agreement.

 

SECTION 5.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 6.Counterparts.  This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

 

SECTION 7.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

 



-3-

--------------------------------------------------------------------------------

 



SECTION 8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 9.Reaffirmation of Guaranty.  The Guarantor hereby ratifies and affirms
all of the terms, covenants, conditions and obligations of the Guaranty and
acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of Seller to Buyer under the Repurchase
Agreement and related Program Agreements, as amended hereby.

 

[Remainder of page intentionally left blank]

 



-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adam Loskove

 

 

 

Name:  Adam Loskove

 

 

 

Title:    Vice President

 

 

 

 

 

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:  Pamela Marsh

 

 

 

Title:    Executive Vice President, Treasurer

 

 

 

 

 

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC, as Guarantor

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name:  Pamela Marsh

 

 

 

Title:    Executive Vice President, Treasurer

 

Signature Page to Amendment No. 10 to Amended and Restated Master Repurchase
Agreement

--------------------------------------------------------------------------------